Exhibit 10.40A

 

TO: Dana L. Dahlgren

 

RE: EXTENSION OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

Pursuant to Section 1(b) of your Change of Control Employment Agreement (the
“Agreement”), dated as of August 25, 2004, the term of the Agreement, as stated
in Section 1(b) thereof, is hereby extended so that the Agreement, as extended,
will end on November 12, 2008.

 

In all other respects, the Agreement is reaffirmed and remains unchanged.

 

IN WITNESS WHEREOF, this Extension Agreement, pursuant to authorization from the
Board of Directors of the Company, is executed in the Company’s name and on its
behalf as of the day and year shown herein.

 

Date: March 22, 2005

/s/ Dana L. Dahlgren

Dana L. Dahlgren

KEWAUNEE SCIENTIFIC CORPORATION

By:

 

/s/ William A. Shumaker

       

William A. Shumaker

   

Its:

 

President and Chief Executive Officer

 